DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/21/19, 02/10/20, and 04/05/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings were received on 07/29/19.  These drawings are accepted by the examiner.
Claim Objections
Claims 1-11 are objected to because of the following informalities: 
Amend Lines 1-2 of Claim 1 for the sake of clarity and proper antecedence: “a drape for a medical imaging system, said medical imaging system having a gantry mounted on a gimbal and wherein the gimbal slides along a base support of said medical imaging system, 
Amend Lines 3-4 of Claim 1 for the sake of clarity in the allowable subject matter: “a sheet configured to extend from a first position at a first end of the base, wherein said first position is located between the gimbal and the gantry, and to a second position at a second end of the base;”;
In Claim 2, amend Lines 1-2 as follows, for the sake of grammatical accuracy and clarity: --The drape of claim 1 further comprising first and second sleeves, wherein the one or more stretchable members includerespectively,”; 
Further with respect to Claim 2, Lines 3-6 recite third through fifth stretchable members, wherein the third member has a first end (one end) and a second end (an opposite end), wherein both ends of the third member appear to be connected to the first and second stretchable members, through direct attachment at the one end of the third member and through indirect attachment at the opposite end of the third member via the fourth and fifth stretchable members, which creates loops that do not appear in line with Applicant’s Figure 3. Please amend Lines 3-6 of Lines 2 to more accurately reflect the different stretchable member configurations as recited in Applicant’s disclosure.
In Claim 3, at Line 1, change “in which” to --wherein-- and, at Line 2, change “associated with the imaging system” to --attached to the support base--, for the sake of grammatical accuracy and clarity;
In Claim 4, at Line 1, change “in which there are” to --further comprising--, and for the sake of grammatical accuracy and clarity;
In each of Claims 5-7, change “further including” to --further comprising-- for the sake of grammatical accuracy and clarity;
Amend Lines 1-2 of Claim 8 as follows, for the sake of grammatical accuracy and clarity: --A method of protecting a support base of a medical imaging system said medical imaging system having a gantry mounted on a gimbal and wherein the gimbal slides along said support base of said medical imaging system, the method comprising:--
Amend Lines 3-4 of Claim 8 for the sake of clarity in the allowable subject matter: “extending a sheet from a first position at a first end of the base, wherein said first position is located between the gimbal and the gantry, and to a second position at a second end of the base;”;
Amend Lines 1-2 of Claim 9 for the sake of clarity and proper antecedence: “a drape for a medical imaging system, said medical imaging system having a gantry mounted on a gimbal and wherein the gimbal slides along a base support of said medical imaging system, 
Amend Lines 3-4 of Claim 9 for the sake of clarity in the allowable subject matter: “a sheet configured to extend from a first position at a first end of the base, wherein said first position is located between the gimbal and the gantry, and to a second position at a second end of the base;”;
In Claim 10, amend a portion of Lines 1-2 as follows, for the sake of clarity, and to provide antecedence for dependent Claim 11: --further comprising the means for tensioning the sheet further comprises attached to the bottom of 
In Claim 11, amend a portion of Lines 1-2 for the sake of grammatical accuracy and clarity: --further comprising one or more sleeves attached to the bottom   of the sheet,  wherein the one or more sleeves enclose the one or more stretchable members
Appropriate correction is required.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a drape for a medical imaging system, said medical imaging system having a gantry mounted on a gimbal and wherein the gimbal slides along a base support of said medical imaging system, the drape comprising: a sheet configured to extend from a first position at a first end of the base to a second position at a second end of the base; and wherein one or more stretchable members are stretchable from the first end of the base to the second end of the base. 
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the first position of the sheet is located between the gimbal and the gantry, and wherein one or more sleeves are associated with the sheet such that said stretchable members are slidably disposed in said one or more sleeves, in the manner as required by Claim 1.
With respect to Claim 8, the prior art of record teaches many of the elements of the claimed invention, including a method of protecting a support base of a medical imaging system from patient and/or surgical fluids, said medical imaging system having a gantry mounted on a gimbal and wherein the gimbal slides along said support base of said medical imaging system, the method comprising: extending a sheet from a first position at a first end of the support base to a second position at a second end of the support base; removably fastening the sheet to the first end of the base at the first position; and removably fastening the sheet to the second end of the base at the second position.
However, the prior art of record fails to teach or fairly suggest the method wherein the first position of the sheet is located between the gimbal and the gantry, in the manner as required by Claim 8.
With respect to Claim 9, the prior art of record teaches many of the elements of the claimed invention, including a drape for a medical imaging system support base, said medical imaging system having a gantry mounted on a gimbal and wherein the gimbal slides along said support base of said medical imaging system, and the drape comprising: a sheet configured to extend from a first position at a first end of the base to a second position at a second end of the base; means for tensioning the sheet by securing one end of the sheet to the first end of the base at the first position and securing an opposite end of the sheet to the second end of the base at the second position.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the first position of the sheet is located between the gimbal and the gantry, in the manner as required by Claim 9.
Claims 2-7, 10, and 11 would be allowed by virtue of their dependency.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Faries, Jr, et al. (US 5,457,962), Gregerson, et al. (US 8,770,839), Rogers (US 2013/0167847 A1), Czop, et al. (US 2015/0114404 A1), and Byers, et al. (US 2014/0332701 A1), and German Patent to Imre (DE 10124490 B4) teach surgical drapes comprising sheets for covering medical imaging gantry rings, supports, hoists, and tables, but without a portion of the sheet being in between a gantry and gimbal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/17/2022